Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
3.	Claims 1-2, 4, 11 and 14 are canceled.
4. 	Claims 3, 5-10, 12-13 and 15-16 are amended.
5. 	Claims 3, 5-10, 12-13 and 15-16 are pending.

Response to Amendment
6.	After further consideration and update searches, Examiners have found better prior art reference that can read onto the subjected matter thought was allowable in the previous office action.  Thus, examiner is now providing a second Non-final office action for the pending claims.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed +invention.



Claim 3, 5-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al, U.S. Patent No. 9305642.
With regard to claim 3, Oh discloses a RERAM memory cell (fig. 3, memory A) comprising: a first node connected to a bit line (fig. 3, first node of 12 connected to BLi); a second node connected to a source line (fig. 3, second node of 12 connected to source line via transistor 14a and 14b); a ReRAM device including a solid electrolyte layer disposed between a first ion-source electrode (fig. 4, node at P+) and a second electrode (fig. 4, node at N+), the first ion-source electrode connected to the first node (fig. 3, first node of 12 connected to BLi); a first n-channel select transistor connected in series with a second n-channel select transistor between the second electrode (fig. 4, node at N+) of the RERAM device and the second node (fig. 3, second node of 12 connected to source line SLj_1 via transistor 14a and 14b), the first nchannel select transistor (fig. 3, 14a) having a gate connected to a first select node word line (fig. 3, WL1) and the second n-channel select transistor (fig. 3, 14b) having a gate connected to a second select node word line (fig.3, WL2).
With regard to claim 5, Oh discloses wherein the source line (fig 3, source line SL1-SLm) is a decoded source line (fig. 7, 320).
With regard to claim 6, Oh disclose wherein the first word line (fig. 3, WL) and the second word line (fig. 3, WL2) are decoded word lines (fig. 7, X Dec 320).
With regard to claim 7, wherein the bit line (fig. 7, BL1-BLn) is a decoded bit line (fig. 7, Y Dec 330).
With regard to claim 8 and 13, Oh discloses a RERAM memory array (fig. 7, array 310)  arranged as rows and columns (fig. 7, wordlines WL and bitlines BL) forming 
With regard to claim 9, Oh discloses wherein the first and second two series-connected select transistors are n-channel transistors (fig. 3, transistor 14a and transistor 14b are n-channel transistors).
With regard to claim 10, Oh discloses wherein each row of the array includes a first word line connected to the control line of a first one of the two series-connected select transistors of every ReRAM memory cell in the row (fig. 3, WL1 is connect to the gate of each transistor 14a a in each row) and a second word line connected to the control line of a second one of the two series-connected select transistors of every 
With regard to claim 12, Oh discloses wherein each ReRAM device has a solid electrolyte layer disposed between a first source electrode and a second electrode (fig. 4, not at P+ and node at N+), the first ion-source electrode is connected to the first node (fig. 3, first node of 12 connected to BLi) and the two series-connected select transistors comprise a first n-channel select transistor connected in series with a second n-channel select transistor (fig. 3, transistors 14a and 14b) between the second electrode of the RERAM device and the second node (fig. 3, first node of 12 connected to BLi) and fig. 3, second node of 12 connected to source line via transistor 14a and 14b), the first n-channel select transistor having a gate connected to a first select node and the second n-channel select transistor having a gate connected to a second select node. (fig. 3, 14a the first nchannel select transistor having a gate connected to a first select node word line (fig. 3, WL1) and the second n-channel select transistor (fig. 3, 14b) having a gate connected to a second select node word line (fig.3, WL2)
With regard to claim 13, Oh discloses. wherein each row of the array includes a first word line connected to the gate of the first n-channel select transistor (fig. 3, 14a) of every RERAM memory cell in the row (fig. 3, gate of transistor 14a in a row connect to WL1) and a second word line connected to the gate of the second n-channel select transistor of every RERAM memory cell in the row (fig. 3, each of the gate transistor 14b of a row connected to WL2).


Allowable Subject Matter

8.	Claims 15-16 are allowed.
The prior art of record does not show the limitation of a method for erasing a RERAM memory cell that includes a RERAM device including a solid electrolyte layer disposed between a first ion-source electrode at a bit line node that is connected to a bit line and a second electrode and a select circuit including two series-connected select transistors connected in series with the RERAM device at its second electrode to a source line node that is connected to a source line, each of the two series connected select transistors having a gate connected to a separate control line word line, the method comprising: determining if the ReRAM cell is selected for erasing; if the ReRAM cell is selected for erasing, biasing the bit line node at a first voltage potential, biasing the source line node at a second voltage potential greater than the first voltage potential, the difference between the first voltage potential and the second voltage potential being sufficient to erase the RERAM device in the ReRAM cell, and supplying the gates of the series connected select transistors with positive voltage pulses; and if the ReRAM cell is unselected for erasing, supplying the gate of the one of the series connected select transistors having its drain connected to the second electrode of the RERRAM device with a voltage potential insufficient to turn it on.




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Ueda et al (20160064452) and Toh et al (9734882) disclose a 
10.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825